                                           Case 5:19-cr-00192-EJD Document 15 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                           Case No. 19-cr-00192-EJD-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE DETENTION PENDING
                                                  v.                                         REVOCATION HEARING
                                  10

                                  11     DOMINIC THOMPSON,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a), and Federal Rule of

                                  15   Criminal Procedure 32.1, the United States moves for detention of defendant Dominic Thompson,

                                  16   pending a hearing before the district judge regarding revocation of his supervised release. The

                                  17   Court held a detention hearing by videoconference, with Mr. Thompson’s consent, on February 5,

                                  18   2021.

                                  19           Mr. Thompson waived written findings of fact and a written statement of the reasons for

                                  20   detention; the United States concurs in the waiver.

                                  21           Having considered the factors set forth in 18 U.S.C. § 3142(g), the matters in the petition,

                                  22   and the proffers of counsel for Mr. Thompson and for the United States, the Court concludes that

                                  23   Mr. Thompson has not met his burden to show by clear and convincing evidence that he is not a

                                  24   danger to the community and that he will not flee or fail to appear for court as required. Fed. R.

                                  25   Crim. P. 32.1(a)(6). Accordingly, the Court orders Mr. Thompson detained pending a revocation

                                  26   hearing to be conducted pursuant to Fed. R. Crim. P. 32.1(b)(2).

                                  27           Mr. Thompson is committed to the custody of the Attorney General or his designated

                                  28   representative for confinement in a corrections facility separate, to the extent practicable, from
                                           Case 5:19-cr-00192-EJD Document 15 Filed 02/05/21 Page 2 of 2




                                   1   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Thompson

                                   2   shall be afforded a reasonable opportunity for private consultation with defense counsel. On order

                                   3   of a court of the United States or on the request of an attorney for the United States, the person in

                                   4   charge of the corrections facility shall deliver Mr. Thompson to the United States Marshal for the

                                   5   purpose of an appearance in connection with a court proceeding.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 5, 2021

                                   8

                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
